              Case 2:17-cv-01297-MJP Document 683 Filed 06/15/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          RYAN KARNOSKI, et al.,                             CASE NO. C17-1297 MJP

11                                  Plaintiffs,                ORDER EXTENDING STAY TO
                                                               JULY 29, 2021;
12                  v.
                                                               REQUIRING A JOINT STATUS
13          JOSEPH R. BIDEN, in his official                   REPORT NO LATER THAN JULY
            capacity as President of the United                29, 2021
14          States, et al.,

15                                  Defendants.

16
            This matter comes before the Court upon the Parties’ Joint Status Report of June 11,
17
     2021. (Dkt. No. 682.) The Parties acknowledge that the policy challenged in this litigation has
18
     been rescinded and the Department of Defense’s new directives have taken effect as of April 30,
19
     2021. Id. at 2. Nevertheless, the Parties request that the stay in this case be extended to July 29,
20
     2021 so they can complete negotiations over dismissal of this proceeding, including any
21
     allocation of costs and fees. Id. at 2–3. The Parties further propose to file a joint status report by
22
     that date to seek a further extension, if necessary, or set forth their positions on what proceedings
23
     remain. Id. at 3.
24


     ORDER EXTENDING STAY TO JULY 29, 2021; - 1
              Case 2:17-cv-01297-MJP Document 683 Filed 06/15/21 Page 2 of 2




 1          As an initial matter, the Court retains jurisdiction to determine attorney’s fees, as

 2   necessary, even if the claims at issue in this proceeding have been rendered moot. United States

 3   v. Ford, 650 F.2d 1141, 1143–1144 (9th Cir. 1981).

 4          The Court finds there is good cause to extend the stay as the Parties have requested. The

 5   Court GRANTS the Parties’ request; this case is further STAYED to July 29, 2021 and the

 6   Parties are ORDERED to submit a stipulation of dismissal or a joint status report with their

 7   respective positions on what issues remain in this proceeding by July 29. If negotiations are not

 8   complete by July 29, the Parties must explain what the impediment is and offer a plan for the

 9   Court to bring this matter to a conclusion.

10          The clerk is ordered to provide copies of this order to all counsel.

11          Dated June 15, 2021.

12                                                         A
                                                           Marsha J. Pechman
13
                                                           United States Senior District Judge
14

15

16

17

18

19

20

21

22

23

24


     REQUIRING A JOINT STATUS REPORT NO LATER THAN JULY 29, 2021 - 2
